Title: From George Washington to Edward Newenham, 20 October 1792
From: Washington, George
To: Newenham, Edward



Dear Sir,
Philadelphia 20th October 1792

Where your Letter of the 21st of december last has been travelling since it left you, I cannot tell; but it did not get to my hands ‘till within a few weeks past, when I likewise received yours of the 15th of July introducing Mr Anderson.
I was sorry to see the gloomy picture which you drew of the affairs of your country in your letter of december; but I hope events have not turned out so badly as you then apprehended. Of all the animosities which have existed among mankind those which are caused by a difference of sentiment in Religion appear to be the most inveterate and distressing and ought most to be deprecated. I was in hopes that the enlightened & liberal policy which has marked the present age would at least have reconciled Christians of every denomination so far that we should never again see their religious disputes carried to such a pitch as to endanger the peace of Society.
The affairs of this Country still wear a prosperous aspect. our agriculture, commerce & navigation are in a flourishing state. In some parts of the Country the crops of Indian corn (Maiz) have been injured by the drought in summer and early frosts in Autumn. We have, however, a happiness which is scarcely known in

any other Country; for such is the extent of the U.S. and so great a variety of climate and soil do they embrace, that we never need apprehend an universal failure of our crops and a consequent famine.
I have spent part of the summer at Mount Vernon, & have but just returned to the seat of government, where I am so much engaged in attending to business which has accumulated during my absence—and in preparing such business as will be necessary to lay before the Legislature at their meeting early in next month, that I have but little time to attend to any affairs of a private or personal nature; I am therefore persuaded you will to these causes impute the shortness of this letter. Mrs Washington unites with me in respects & best wishes for Lady Newenham & yourself. I am Dear Sir with great esteem Your most Obedt Servt.
